DETAILED ACTION
Claims 1-27 are presented for examination, of which, claims 18-25 are withdrawn from further consideration pursuant to 35 CFR 1.142(b) as being drawn to a nonelected election.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14 and 16-17 are dependent claims. Claims 26-27 have been newly added.
This action is responsive to the following communication: the response filed on 02-19-2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0301736 of Kutschbach et al. and further view of U.S. Publication No. 2014/0325481 of Pillai et al.
Kutschbach et al. discloses a computer-implemented method for hardware device selection in a computing environment, the method comprising:
receiving, by a processor, a request to execute a programming code, (inter alia: user program; Fig 5) wherein the processor is operating in a hybrid computing environment [inter alia: heterogeneous computing system; abstract] comprising a plurality of hardware devices; (CPU, GPU, accelerator, DSP and FPGA; ¶ 009)
generating, by the processor, a compute kernel for each hardware device in the plurality of hardware devices based at least in part on the programming code; (inter alia: creating a plurality of kernels, 241-243, in which, these kernels according to Kutschbach are directed for at least GPU, CPU….etc.[Fig 5]  In instance, Kutschbach describes these kernel as “Kernel Generic (241)”, “Kernel GPU (242)”, “Kernel CPU (243)”. )
obtaining, by the processor, a performance model associated with the programming code; [inter alia: computational costs/cost model [0171-0173, 0048] 
obtaining, by the processor, an associated monetary cost for computation associated with each of the plurality of hardware devices; (Kutschbach discloses heterogeneous computing system “for calculating the expected cost” and “selecting a processing unit for executing its compute kernel” based on the “expected costs”. ¶ [0031] Kutschbach further defines that the cost is a function of implementing the “lowest power consumption”. ¶ [0174] Accordingly, to PHOSITA, it follows that a lower power consumption means lower energy costs and by extension monetary costs ) 
obtaining, by the processor, runtime data associated with the programming code hybrid computing environment: [inter alia: a runtime segment 240 for each program 
processing units (71, 72 ,73) at runtime; Fig 5, 0163]

feeding the runtime data into the performance model to determine an execution cost for executing the programming code on compute kernel for each of the plurality of hardware devices; and [inter alia: the function meta information and a data meta information of a runtime instance of the first data structure are used to calculate first expected costs of executing the first kernel on the first processing unit to perform the numerical operation with the runtime instance and to calculate second expected costs of executing the second kernel on the second processing unit to perform the numerical operation with the runtime instance; 007, Fig 5 (segment costs (245) are calculated for each kernel 241-243), Fig 6]
selecting a target hardware device from the plurality of hardware devices based on the execution costs. (inter alia: the method further includes one of executing the first 
compute kernel on the first processing unit to perform the numerical operation on the runtime instance if the first expected costs are lower than or equal to the second expected costs, and executing the second compute kernel with the second processing unit to perform the numerical operation with the runtime instance if the first expected costs are higher than the second expected costs. [0007 ] According to Fig 5, this selection process based on expected costs is performed by at least “device selector” 247. Additionally, an exemplary scenario for assigning segment to a CPU or GPU based on costs is further illustrated by Fig 6]  and the associated monetary cost. (Kutschbach 

	Kutschbach et al. does not distinctly disclose that power consumption is directly linked to monetary cost. 
	However, Pillai et al. explicitly discloses power consumption is directly linked to monetary cost. In particular, Pillai discloses the following:
	obtaining, by the processor, an associated monetary cost for computation associated with each of the plurality of hardware devices; and (inter alia: ¶ [0013] discloses the invention of determining “Cost Savings by reducing energy consumption” by “Accurately measuring discrete energy consumption by individual application” and “ Identifying areas of high energy consumption due to excessive hardware 
component utilization (including, without limitation, CPU, RAM, DISK, NETWORK, 
etc.), and implementing appropriate hardware sizing and cost saving measures.  
These measures might include, but are not limited to: (a) Tuning of software 
applications for optimum utilization of resources; (b) Implementing appropriate 
hardware matching; (c) Utilizing "Homogeneous Application Cultivation" 
techniques; or the like.  By implementing one or more of these approaches, the 
carbon footprint of a particular software application may be reduced, and 
thereby enabling Green Software Applications.  The idea is to optimize the way 


selecting a target hardware device from the plurality of hardware devices based on the monetary cost. (inter alia; Accurately measuring discrete energy consumption by individual application” and “ Identifying areas of high energy consumption due to excessive hardware component utilization (including, without limitation, CPU, RAM, DISK, NETWORK, etc.), and implementing appropriate hardware sizing and cost saving measures.  These measures might include, but are not limited to: (a) Tuning of software 
applications for optimum utilization of resources; (b) Implementing appropriate hardware matching; (c) Utilizing "Homogeneous Application Cultivation" techniques; or the like. ¶ [0013, 0018, 0052]
It would have been obvious before the effective filing date of the claimed invention” to modify the teachings of Kutschbach and Pillai because, both references are in the same field of endeavor. Pillai’s teaching of appropriately the right hardware sizing and the tuning software would enhance Kutschbach 's system by allowing the system operating at as cost savings capacity and reducing carbon footprint. 

As per claims 2 and 9,  Kutschbach discloses a computer-implemented comprising: 
obtaining, by the processor, hardware description data associated with each of the plurality of hardware devices; [inter alia: function meta information may be updated 
hardware properties (properties of the processing units)[0010,0017] That is, based on specific computation cost,  a hardware that is more suitable is assigned for computing data [0015] One example given is that when a GPU is more suitable in computing large matrixes because of desirable computational cost. Whereas, CPU may be favored for “few” matrixes [0016], Also, Figs 5-6] 
determining an updated execution cost for executing the programming code on each of the plurality of hardware devices based on the hardware description data; and ; [inter alia: [inter alia: function meta information may be updated in accordance with hardware properties (properties of the processing units)[0010] That is, based on specific computation cost,  a hardware that is more suitable is assigned for computing data [0015] One example given is that when a GPU is more suitable in computing large matrixes because of desirable computational cost. Whereas, CPU may be favored for “few” matrixes [0016] Also, Figs 5-6]
selecting an updated target hardware device from the plurality of hardware devices based on a determination that the updated execution cost is lower than the execution cost. ; [inter alia: [inter alia: function meta information may be updated 
in accordance with hardware properties (properties of the processing units)[0010] That is, based on specific computation cost,  a hardware that is more suitable is assigned for computing data [0015] One example given is that when a GPU is more suitable in computing large matrixes because of desirable computational cost. Whereas, CPU may be favored for “few” matrixes [0016] Also, Figs 5-6] In other words, Kutschbach et al. states that “the method further includes one of executing the first compute kernel on the 
As per claims 3, 10,16 Kutschbach discloses further scheduling the programming code for execution on the target hardware device.[inter alia: the function meta information and the data meta information of runtime instances of data structures are used to determine at runtime respective expected costs of executing the compute kernels on the respective processing units; 0040, Fig 5 (based on computational costs and function meta of processing unit, assigning kernels 241-243 to a target CPU, GPU….etc), Fig 6
As per claims 4, 11,17 Kutschbach discloses comprising: 
wherein prior to receiving the request to execute the programming code: analyzing, by the processor, the programming code to determine that the programming code is a candidate for execution on the plurality of hardware devices; [inter alia: the function meta information and the data meta information of runtime instances of data structures are used to determine at runtime respective expected costs of executing the compute kernels on the respective processing units; 0040, Fig 5-6]
generating the performance model to estimate an execution cost for the compute kernel to execute on each of the plurality of hardware devices. [inter alia: the function meta information and the data meta information of runtime instances of data structures are used to determine at runtime respective expected costs of executing the compute kernels on the respective processing units; 0040, Fig 5-6]

As per claims 6 and 13, Kutschbach discloses, wherein the performance model comprises one or more algorithms for determining execution costs for execution of the programming code. [[inter alia: the function meta information and the data meta information of runtime instances of data structures are used to determine at runtime respective expected costs of executing the compute kernels on the respective processing units; 0040, Fig 5-6]
As per claims 7 and 14, Kutschbach discloses, wherein the runtime data comprises memory access patterns for the programming code.[inter alia: expected transfer costs may be calculated by multiplying the number of elements to be copied with a transfer factor (or zero if the processing unit has direct access to the stored elements) and added to the expected computational costs to calculate the expected (total) costs for performing the respective numerical operation under the current circumstances on each of the suitable processing units; 0044, 0156, Fig 6]

As per claim 26, Kutschbach as modified discloses wherein the associated monetary cost for computation comprises a server utilization of cost for operating each of the plurality of hardware devices on an external server.  (inter alia: ¶ [0073]  states that some cases “the server 150 might perform one, more, or all of the processes described herein for certifying software applications with a GAE rating”. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0301736 of Kutschbach et al. and further view of U.S. Publication No. 2014/0325481 of Pillai et al. and further view of U.S. Publication No. 2016/0170476 of Fu et al. 
Kutschbach as modified do not distinctly disclose the following:
determining a threshold range of execution speed for processing the programming code; 
selecting the target hardware device form the plurality of hardware devices having an execution speed within the threshold range of execution speed and having a lowest associated monetary cost.
However, Fu et al. discloses the following:
determining a threshold range of execution speed for processing the programming code; (techniques for managing energy use of a computing deployment are provided.  In one embodiment, a computer system can establish a performance model for one or more components of the computing deployment, where the performance model models a relationship between one or more tunable parameters of the one or more components and an end-to-end performance metric, and where the end-to-end performance metric reflects user-observable performance of a service provided by the computing deployment.  The computer system can further execute an 
algorithm to determine values for the one or more tunable parameters that minimize power consumption of the one or more components, where the algorithm guarantees that the determined values will not cause the end-to-end performance metric, as calculated by the performance model, to cross a predefined threshold.  The computer 
performance model Q.sub.i of equation (1)) the number of VMs that can be 
supported by each server in the VDI deployment (R.sub.0), assuming the CPU of 
the server operates at maximum frequency (f.sub.max).”  and “optimizer 122 can determine the number of servers needed to support those VMs by calculating 
 floor”. Therefore, each of the cited portions disclose a scenario where a particular performance metric or QOS is maintained. 
selecting the target hardware device form the plurality of hardware devices having an execution speed within the threshold range of execution speed and having a lowest associated monetary cost. ([0047] At block 406, optimizer 122 can check to see whether Q(f.sub.max, R.sub.0) is less than QoS (indicating that CPU throttling is possible without exceeding QoS).  If so, optimizer 122 can determine a value for CPU frequency (f.sub.i) that minimizes a per-server power cost function, subject to the 
constraint that the end-to-end performance metric (as calculated by Q.sub.i(f.sub.i, R.sub.i)) does not exceed QoS (block 408).  One example of this power cost function and its constraints are shown below. 

It would have been obvious before the effective filing date of the claimed invention” to modify the teachings of Kutschbach as modified and Fu because all references are in the same field of endeavor. Fu’s teaching of appropriately maintaining a processing that is defined by a QOS performance metric that is floored while at the same time selecting parameters that cause the hardware resources to have an optimal power cist function would enhance 


Response to Arguments
Applicant’s arguments with respect to the rejection(s) have been addressed in in the rejection in response to Kutschbach including the new ground(s) of rejection of Pillai. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov